SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Accident aboard FPSO Cidade de São Mateus Rio de Janeiro, February 11, 2015 – Petróleo Brasileiro S.A. – Petrobras regretfully announces that an explosion took place aboard FPSO Cidade de São Mateus today, February 11 th , at approximately 12:50 p.m. The FPSO is operated by BW Offshore and is chartered by Petrobras. The unit has been operating since June 2009 in the post-salt of the Camarupim and Camarupim Norte fields, off the coast of Espírito Santo state, 120 km offshore. Out of 74 workers onboard, three have succumbed to their injuries and died on site; ten sustained injuries and have already been transferred by helicopter to receive medical care in the city of Vitória; and six are still missing. BW Offshore is providing all the necessary assistance to its employees and family members with Petrobras support. The accident was controlled by the immediate deployment of the Contingency Plan, mobilizing all the necessary recourses. FPSO operations have been shut down. Production at this platform was of around 2.2 million cubic meters of natural gas per day, which represents approximately 3% of Petrobras natural gas production in Brazil. Petrobras has officially notified the Brazilian Navy as well as Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). The Camarupim concession is operated by Petrobras (100%) and the Camarupim Norte concession is a partnership between Petrobras (75%) and Ouro Preto Energia (25%). www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2013, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 25, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
